Case: 12-15845   Date Filed: 03/31/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15845
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:08-cr-00001-DHB-WLB-20



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

HASSAN BEASLEY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (March 31, 2014)

Before TJOFLAT, JORDAN and COX, Circuit Judges.

PER CURIAM:
              Case: 12-15845     Date Filed: 03/31/2014   Page: 2 of 3


      Hassan Beasley, a federal prisoner appearing pro se, appeals the district

court’s denial of his motion for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(2). Beasley pleaded guilty to a conspiracy to distribute crack cocaine and

other drugs. He then faced a sentence guideline range of 151 to 188 months’

imprisonment based on his status as a career offender under U.S.S.G. § 4B1.1.

The district court sentenced him to 130 months in prison. Beasley contends that he

now is eligible for a sentence reduction pursuant to Amendments 750 and 759 of

the Sentencing Guidelines—which amended how quantities of drugs are calculated

under U.S.S.G. § 2D1.1—notwithstanding the fact that his guideline range was

determined based on the career offender provision in U.S.S.G. § 4B1.1. Because

these amendments did not alter Beasley’s sentencing range, we affirm the district

court’s denial of his motion for a sentence reduction.

      We review the district court’s legal conclusions regarding the scope of its

authority under 18 U.S.C. § 3582(c)(2) de novo. United States v. James, 548 F.3d

983, 984 (11th Cir. 2008).

      “As a general rule, district courts may not modify a term of imprisonment

once it has been imposed, except in specific circumstances delineated in 18 U.S.C.

§ 3582(c).” United States v. Williams, 549 F.3d 1337, 1339 (11th Cir. 2008).

Pursuant to § 3582(c)(2), the court is allowed to reduce a defendant’s prison term if

the defendant was “sentenced to a term of imprisonment based on a sentencing


                                          2
                Case: 12-15845       Date Filed: 03/31/2014      Page: 3 of 3


range that has subsequently been lowered by the Sentencing Commission.” 18

U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1).                However, “[w]here a

retroactively applicable guideline amendment reduces a defendant’s base offense

level, but does not alter the sentencing range upon which his or her sentence was

based, § 3582(c)(2) does not authorize a reduction in sentence.” United States v.

Moore, 541 F.3d 1323, 1330 (11th Cir. 2008); see also U.S.S.G. § 1B1.10(a)(2)(B)

(providing that a § 3582(c)(2) reduction is not authorized if the amendment “does

not have the effect of lowering the defendant’s applicable guideline range”).

       Amendment 750 to the Sentencing Guidelines lowered some of the drug-

quantity calculations used under U.S.S.G. § 2D1.1. But, Beasley’s sentencing

range was calculated under the career-offender guideline in U.S.S.G. § 4B1.1.1

Accordingly, Amendment 750 did not alter the sentencing range upon which his

sentence was based, and § 3582(c)(2) does not authorize a reduction in sentence.

See Moore, 541 F.3d at 1330.

       For these reasons, the district court did not err in denying Beasley’s

§ 3582(c)(2) motion, and we affirm.

       AFFIRMED.


1
 Beasley contends the district court actually used the sentencing range under U.S.S.G. § 2D1.1
because the court chose a downward departure from the sentencing range under U.S.S.G. §
4B1.1. We find no merit in this contention. The court chose a downward departure from the
U.S.S.G. § 4B1.1 sentencing range. If the U.S.S.G. § 2D1.1 sentencing range applied, the
court’s sentence would instead be an upward departure.
                                               3